Citation Nr: 1132658	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  08-32 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a left foot disorder.

2.  Entitlement to service connection for abnormal sensation of the arms, neck, and shoulders. 

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to August 1966, and from May 1968 to August 1969.  The Veteran also served in the Army National Guard.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 RO decision, which denied claims for service connection for bilateral hearing loss, a left foot condition, and abnormal sensation of the arms, neck, and shoulders.

The Board notes that the Veteran's October 2008 VA Form 9 Appeal also appealed the issue of entitlement to service connection for crotch itch.  However, during the course of this appeal, entitlement to service connection for tinea cruris (claimed as crotch itch) was granted in a September 2010 rating decision.  This decision was a complete grant of benefits with respect to this issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, this issue is no longer on appeal before the Board.

In May 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge at the Honolulu, Hawaii RO.  A transcript of this proceeding has been associated with the claims folder.

The Board notes that the Veteran indicated at the May 2011 hearing that he thought perhaps the abnormal sensations he experiences in his arms, neck, and shoulders were related to exposure to agent orange during service but that this theory had been negated immediately.  It is unclear whether the Veteran is attempting to make some sort of claim for service connection based on agent orange or whether he was merely commenting on his initial thoughts regarding possible etiology.  Additionally, the Board notes that the Veteran indicated on his July 2006 claim that he wished to file a claim for entitlement to dental benefits.  It does not appear that this claim was ever adjudicated.  Therefore, the issues of entitlement to dental benefits and entitlement to an unidentified disability based on in-service exposure to agent orange have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Arthritis of the left foot was not demonstrated in service or to a compensable degree within one year of discharge from active duty, and the most probative evidence of record does not show a left foot disorder to be etiologically related to a disease, injury, or event in service.

2.  The most probative evidence of record does not show the Veteran to have abnormal sensation of the arms, neck, and shoulders that is etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  A left foot disorder was not incurred in or aggravated by active service, and may not be presumed to have been incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

2.  Abnormal sensation of the arms, neck, and shoulders was not incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2009).  Thus, any error related to this element is harmless. 

VCAA letters dated in October 2006, December 2006, January 2007, and February 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  These letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, these letters described how appropriate disability ratings and effective dates were assigned. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and available, relevant VA and private medical records are in the file.  The Board notes that the Veteran indicated at the May 2011 hearing that he received treatment from a physician in the 1990's, whose name was spelled Dr. Supica in the hearing transcript, who informed him that his current left foot disorder could be related to his injury in service.  The Veteran indicated that this record had been submitted to VA.  Upon review of the medical evidence of record, it appears that the Veteran misspelled this physician's name in the May 2011 hearing transcript.  The Board notes that the claims file does not contain records from the 1990's from a physician with the name spelled Supica relating a current left foot disorder to service.  However, the claims file does contain medical evidence from a Dr. Sukita dated in 2006 concerning a current left foot disorder.  The Veteran further indicated at the May 2011 hearing that he submitted the only records that he has to VA.  A medical statement from Dr. Sukita dated in February 2009 is of record and notes that the Veteran was seen in 2006.  There is also a record from Dr. Sukita dated in March 2006 concerning a left foot disorder without reference to any earlier treatment.  Therefore, it appears that the records from Dr. Sukita are on file.  The Veteran also indicated at the May 2011 hearing that he sought treatment for the abnormal sensations in his arms, neck, and shoulders in the 1980's at St. Francis.  Essentially, the Veteran made a vague reference to being treated at St. Frances in the 1980's.  The Veteran asserted at the hearing that he was told in the 1980's that he had circulation problems on the left side and did not follow up on this.  He indicated that he was not given a diagnosis, nor was this problem linked to service by this doctor.  As such, the Board finds that all available records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims and additional VA examination is not necessary.  VA has fulfilled its duty to assist.

The Board notes that the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

With regard to the Veteran's claim for service connection for abnormal sensation of the arms, neck, and shoulders, the Board notes that there is no competent medical evidence of record linking this claimed disability to military service, and no consistent, credible lay evidence of continuity of symptomatology suggesting an association to service.  Specifically, the Veteran asserted at the May 2011 hearing that he began experiencing pain in his shoulder and then "needles" that would go down his arms in the 1970's.  When asked if this occurred while he was in service, the Veteran indicated that he was not sure when it occurred.  He was unable to identify a specific injury with regard to abnormal sensations in service.  He described humping ammunition and just getting a stiff neck every now and then.  The Veteran related that, when he saw a physician in the 1980's after service, it was thought to be a circulation problem.  To the extent that the Veteran referenced agent orange exposure in service, the Board notes that this has been addressed in the introduction section of this decision.  Therefore, as the Veteran has not reported any specific injury in service and has indicated that his symptoms related to his arms, shoulders, and neck did not begin until the 1970's, which would be after his active duty service, the Board finds that the medical evidence of record is sufficient to evaluate this claim without additional examination.  The Board notes that, when examined for separation from service, the Veteran presented no complaints or findings related to this disability and has provided no competent evidence or opinions linking this claimed disability to service.  The Board finds that the claims file does not contain consistent, credible lay evidence of continuity of symptomatology suggesting an association to service with regard to the Veteran's claimed abnormal sensation of the arms, neck, and shoulders.

Likewise, with regard to the Veteran's claim for service connection for a left foot disorder, the Board notes that there is no competent medical evidence of record linking this claimed disability to military service, and no consistent, credible lay evidence of continuity of symptomatology suggesting an association to service.  Specifically, at the May 2011 hearing, the Veteran asserted that he stepped into a hole in service, twisting his left ankle to the point where he was unable to walk, and that he experienced bucking of the left ankle or foot from time to time after that.  However, in a March 2006 private medical record from Dr. Sukita, in which the Veteran complained of swelling and pain in his left foot/ankle, the Veteran recalled a bad sprain in college and multiple twisting of his left ankle with sports.  He did not refer to an in-service injury in this March 2006 private medical record.  Additionally, service treatment records reflect that the Veteran actually injured his right ankle in service, not his left ankle or foot.  The service treatment records are negative for any left ankle or foot complaints or findings.  Therefore, as the Veteran specifically reported to a private physician that he injured his left foot/ankle in college and with sports, not during active duty, and his service treatment records reflect that he injured his right ankle during service, not his left, the Board finds that the claims file does not contain consistent, credible lay evidence of continuity of symptomatology suggesting an association to service with regard to the Veteran's claimed left foot disorder.  The Board further notes that the Veteran has not claimed or submitted evidence indicating that he currently has a right foot disorder as a result of service.

The Board is aware that Charles v. Principi, 16 Vet. App. 370 (2002), requires VA to obtain a medical nexus opinion where the claimant has been diagnosed as having tinnitus and has proffered competent lay evidence of continuous symptoms of the disorder since his discharge from service.  Here, however, as discussed in greater detail below, the Veteran has not proffered consistent, credible lay statements throughout the course of this appeal and in the available medical records indicating that he has had continuous symptoms of a left foot disorder or abnormal sensations of the arms, neck, and shoulders since his active duty.  Thus, as there is no medical evidence suggesting an association between these current complaints or disabilities and service, and no consistent, credible lay evidence as to the presence of symptomatology in service or the continuity of symptoms since service, the Board finds that the third prong of McLendon is not met, and that VA examination or opinion is not warranted for these claimed disabilities.  The record is complete for the purpose of evaluating these claims. 

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

1.  Entitlement to service connection for a left foot disorder.

The Veteran is seeking entitlement to service connection for a left foot disorder.  Specifically, the Veteran asserted at the May 2011 hearing that he stepped into a hole in service and twisted his ankle to the point where he was unable to walk.  The Veteran claims that he went to sick call the next morning, where x-rays were taken revealing that he tore a ligament in his left foot or close to the tendon.  He claims that he was put in a cast, which he wore for 3 to 4 weeks.  The Veteran further indicated that this injury occurred during basic training, in approximately March of 1966.  After the initial treatment of this injury, the Veteran asserted that he experienced some buckling of the foot or ankle from time to time.  In the November 2010 Representative's Statement in Lieu of VA Form 646, it was asserted that the Veteran injured his foot in May 1966. 

A review of the service treatment records reveals no diagnoses of a left foot or ankle disability.  In a May 1966 service treatment record, the Veteran was treated for twisting his right ankle while marching.  X-rays were noted as negative for a fracture.  In a June 1966 Report of Medical History, it was noted that the Veteran sprained his right ankle in May 1966 and had mild complications.  The Board notes that an April 1968 Report of Medical History reflects that the Veteran sprained his ankle but did not specify which ankle.  In a November 1968 service treatment record, the Veteran was treated for a cut on his left foot.  On the Veteran's August 1969 Report of Medical History and Report of Medical Examination upon separation from service, no mention is made of a left foot disability of any kind.  His silence as to having a left foot or ankle problem at the time of separation weighs against his current assertions.  On physical examination, his lower extremities were within normal limits.
 
With regard to a current disability, the Board notes that the claims file contains a March 2006 private medical record from Dr. Sukita, in which the Veteran complained of swelling and pain in his left foot/ankle for one month.  It was noted that the Veteran recalled a bad sprain in college and multiple twisting of his left ankle with sports.  The Veteran made no reference to any problems or foot or ankle injury in service.  The Veteran was diagnosed with sinus tarsi syndrome and degenerative arthritis.  In a February 2009 private medical record from the same doctor of podiatric medicine that examined the Veteran in March 2006, this physician noted that he saw the Veteran in March 2006 with the diagnosis of sinus tarsi syndrome and degenerative osteoarthritis.  It was noted that the Veteran continues to note pain to the left ankle with weight bearing.  There was no reference to service or any right foot or ankle problems.  As the Veteran did not report any left foot or ankle problems from service to the examiner, his current assertions of having left foot and ankle complaints from service is accorded limited weight.  

With regard to establishing service connection on a presumptive basis under 38 U.S.C.A. § 1112, the Board notes that there is no medical evidence of record indicating that the Veteran had complaints or a diagnosis of arthritis of the left foot to a compensable degree within one year of discharge from active duty.  Therefore, service connection for arthritis of the left foot cannot be granted on a presumptive basis under 38 U.S.C.A. § 1112.

With regard to establishing service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2010).  Currently, there is no medical evidence of record indicating that the Veteran's current left foot disorder was caused or aggravated by his active duty service.  The Veteran's feet were noted as normal upon clinical evaluation on his August 1969 Report of Medical Examination upon separation from service.  Moreover, as noted above, the Veteran's lay statements regarding the etiology of this disability are inconsistent, as the Veteran reported in the aforementioned March 2006 private medical record that he recalled a bad sprain in college and multiple twisting of his left ankle with sports with no reference to service, and, in his statements to VA, he reported injuring his left foot and ankle while marching during basic training.  The Board notes, however, that the Veteran's service treatment records do document an injury to his right ankle following a fall in basic training and not his left ankle, as the Veteran described.  This weighs against his current assertions.  The Board notes the Veteran has not claimed and the evidence does not reflect a current right foot disorder as a result of service.  Therefore, as there is no medical evidence of record linking a current left foot disorder to service, and the Veteran's reports of injuring his left foot in service conflict with assertions he made to a treating physician, as well as with his service treatment records, the Board finds that evidence of record does not support a grant of service connection for the Veteran's claim for service connection for a left foot disorder.  As such, this claim must be denied on a direct basis.
	
The Board acknowledges the Veteran's contentions that he has a current left foot disorder as a result of his active duty.  However, the claims file contains no medical evidence supporting this contention and, as discussed above, competent medical evidence against his claim of a left foot disorder as the result of service.  The Veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994).  Moreover, as noted above, the Veteran's reports regarding the onset of this disorder have conflicted and are accorded little weight.  

In summary, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for a left foot disorder, and the benefit-of-the-doubt rule is not for application.  

2.  Entitlement to service connection for abnormal sensation of the arms, neck, and shoulders. 

The Veteran is seeking entitlement to service connection for abnormal sensation of the arms, neck, and shoulders.  Specifically, the Veteran asserted at the May 2011 hearing that he began experiencing pain his shoulder and then "needles" that would go down his arms in the 1970's.  When asked if this occurred while he was in service, the Veteran indicated that he was not sure when it occurred.  He claimed that he would get a stiff neck every now and then from carrying ammunition, but he was unable to identify a specific injury with regard to abnormal sensations in service.  The Veteran indicated that, when he was examined in the 1980's, he was told that he had some sort of blockage and that he did not have good circulation on his left side.  He did not follow up and testified that he did not have any diagnosis or medial evidence linking it to service. 

A review of the service treatment records reveals no complaints, treatment, or diagnoses of abnormal sensations of the arms, neck, or shoulders.  The Board notes that an April 1968 Report of Medical History noted that the Veteran has occasional low back pain with exercises.  The Veteran also reported back trouble of some kind in an August 1969 Report of Medical History.  Abnormal sensations of the arms, neck, and shoulders were not noted, and clinical examination was negative. 

With regard to a current disability, an undated private medical record from Internal Medicine/Infectious Diseases from what appears to be 2007 noted the Veteran as having some recurrent right arm pain.  In a June 2007 medical record from this same facility, the Veteran was noted as having right elbow and right hand pain.  He was diagnosed with tendonitis.  In a separate June 2007 medical record from this facility, the Veteran complained of sharp pain in the right hand radiating to the elbow while on the computer the day before.  He was diagnosed with tendonitis, early carpal tunnel syndrome.  There was no reference to having any problems from service.  This evidence weighs against his current assertions.   

With regard to establishing service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2010).  Currently, there is no medical evidence of record indicating that the Veteran experienced abnormal sensations of the arms, neck, and shoulders in service, and there is no medical evidence of record reflecting that the Veteran has a current diagnosis related to abnormal sensation of the arms, neck, and shoulders that was caused or aggravated by his active duty service.  Moreover, the Veteran indicated at the May 2011 hearing that he was not sure when these symptoms began occurring but dated them back to the 1970's, which would be after his active duty service.  At the time of his separation from service, he had no complaints relating to this disability and he was normal on physical examination.  While the Veteran has been currently diagnosed with tendonitis or early carpal tunnel syndrome many years after service, the claims file contains no competent medical evidence linking these disabilities to the Veteran's active duty service.  In the absence of evidence supporting his claim and in view of the medical evidence indicating no disability during service or for many years thereafter, the Board finds there is no basis to relate the Veteran's abnormal sensation of the arms, neck, and shoulders to service.  The Veteran himself does not report an onset date for these symptoms or any specific injury during his active duty service.  The Board finds that the evidence of record, which is sufficient to adjudicate the claim, does not support a grant of service connection for the Veteran's claim for service connection for abnormal sensation of the arms, neck, and shoulders.  As such, this claim must be denied on a direct basis.

The Board acknowledges the Veteran's contention that he experiences abnormal sensations of the arms, neck, and shoulders as a result of his active duty.  Certainly, the Veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran, as a lay person, has not been shown to be competent to offer opinions on complex medical questions, such as whether current complaints of abnormal sensations could be related to active duty service approximately 40 years ago.  See Jandreau, 492 F.3d at 1377 (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  The Board has considered the Veteran's assertions but, in view of the evidence discussed above, accords his assertions little weight.

In summary, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for abnormal sensation of the arms, neck, and shoulders, and the benefit-of-the-doubt rule is not for application.


ORDER

Entitlement to service connection for a left foot disorder is denied.

Entitlement to service connection for abnormal sensation of the arms, neck, and shoulders is denied. 


REMAND

The Veteran is seeking entitlement to service connection for bilateral hearing loss.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of this claim.

Specifically, the Veteran contends that he currently has hearing loss as a result of his active duty service.  The Veteran indicated at the May 2011 hearing that he has had problems with his hearing ever since he was discharged from the military.  At the February 2009 hearing, the Veteran indicated that he was exposed to noise in service from weapons being fired without hearing protection. 

The Board notes that the Veteran indicated at the May 2011 hearing that he underwent a hearing test at Tripler Army Medical Center (Tripler) in the 1990's, which was the first time he was confirmed as having hearing loss.  When asked whether this is evidence in VA's possession, the Veteran responded that he would imagine VA would have this evidence because he took the hearing test at Tripler.  The Veteran further indicated that, when he was examined at Tripler, he was told that the examiners could not definitely relate the hearing loss to service but that it probably had an effect on his ears because there was a lot "booming" going around.  

The Board notes that the claims file does not contain any medical evidence from Tripler during the 1990's.  VA has an obligation under the VCAA to assist claimants in obtaining evidence, to include relevant records from VA or private medical care providers.  38 C.F.R. § 3.159 (2010).  As such, the Board finds that this issue must be remanded in order to obtain any medical records from Tripler from the 1990's to the present. 

If any medical records are able to be located, the RO should determine whether a new VA examination is necessary, based on the receipt of this new evidence, in order to appropriately evaluate the Veteran's claim for service connection for bilateral hearing loss.  If so determined, such an examination must be scheduled. 

The Board regrets having to remand this issue for further development.  The Board notes that the Veteran has not indicated that he has additional medical evidence to submit.  However, as noted, the Veteran indicated at the May 2011 hearing that he had previously had his hearing tested at Tripler, he made statements indicating that this evidence could be potentially relevant to the adjudication of this claim, and he indicated that he believed that VA had copies of this medical evidence.  At the time of the hearing, this evidence was considered to be of record.  However, upon further review, this evidence has not been associated with the claims file.  In light of the potential relevance of this medical evidence, the Board finds that a remand to attempt to obtain such evidence in unavoidable. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all available medical records from Tripler Army Medical Center from the 1990's to the present.

2. Determine whether a new VA examination is necessary in order to appropriately evaluate the Veteran's claim for service connection for bilateral hearing, based on the receipt of any newly submitted medical evidence.  If deemed necessary, schedule the Veteran for an appropriate VA audiological examination to determine whether the Veteran has a hearing loss disability and, if so, whether this hearing loss disability is at least as likely as not related to service.

3. Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC) was issued.  If the benefits sought on appeal remain denied, he should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


